Citation Nr: 0016115	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  94-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a speech impediment 
(stuttering), and for a chronic headache disorder.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





INTRODUCTION

The veteran served on active duty with the United States Army 
from April 1962 to August 1964.  He also served as a member 
of the United States Naval Reserve from January 1960 to 
October 1961.  

In September 1972, the Board of Veterans' Appeals (the Board) 
denied service connection for a speech impediment 
(stuttering), by aggravation.  In late 1993, the veteran 
submitted a claim for service connection for headaches, 
depression, tinnitus, and hearing loss.  He also sought to 
reopen his claim for service connection for a speech 
impediment (stuttering).  

In July 1996, the Board denied service connection for hearing 
loss.  The Board determined that the veteran had submitted 
new and material evidence to reopen the claim for service 
connection for a speech impediment (stuttering), requiring a 
de novo review of this issue.  The Board then remanded the 
case for further development of the remaining issues.  

In an August 1999 decision, the Board denied service 
connection for tinnitus.  The Board remanded the issues of 
entitlement to service connection for a speech impediment 
(stuttering), depression, and a chronic headache disorder for 
further development.  

After such development, the regional office, in a rating in 
December 1999, granted service connection for depression as 
part of the veteran's service-connected post-traumatic stress 
disorder (PTSD).  The regional office then continued the 
denial of the veteran's claims for service connection for a 
chronic headache disorder and for his speech impediment 
(stuttering).  The case was then returned to the Board for 
appellate consideration.  



FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.  

2.  Headaches were not present in service, and were first 
demonstrated many years after discharge from service.  

3.  Headaches have not been shown to be medically caused by, 
etiologically related to, or aggravated by, the veteran's 
service-connected disability of PTSD with depression.  

4.  Severe stuttering was present prior to the veteran 
serving on active duty with the United States Army in April 
1962.  

5.  The veteran's speech impediment, stuttering, did not 
increase in severity during service, and such disability is 
not aggravated by the veteran's service-connected disability 
of PTSD with depression.


CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or 
aggravated by service, and is not shown to be proximately due 
to or the result of, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).

2.  A speech impediment (stuttering) clearly and unmistakably 
existed prior to service, was not aggravated in service, and 
is not proximately due to or the result of, or aggravated by, 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.306, 3.310 
(1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains, in essence, that his 
stuttering increased in severity in service as the result of 
the nature of his duty while in service.  He contends that he 
was placed in a very high pressure position in service, and 
that his increased his stuttering.  He also contends that he 
began having headaches as the result of this high pressure 
position in service.  

I.  Background

On an enlistment physical examination in January 1960 for the 
Navy Reserve, it was indicated that the veteran's stammered 
very occasionally when perturbed.  On a report of medical 
history in July 1961 for purposes of active duty, the veteran 
noted a history of nervous trouble, speech problems, problems 
with school studies, especially in English, because he could 
not talk plainly, and difficulty holding a job because of a 
speech problem.  On the physical examination, it was noted 
that the veteran had a severe speech impediment, that the 
stuttering was considered disabling, that conversation and 
understanding were unintelligible, and that he was not 
qualified for active duty in the United States Naval Reserve.  

On a report of medical history for enlistment in the Army in 
November 1961, the veteran reported that he had been 
discharged from military service previously because of his 
speech impediment.  It was indicated that he stuttered 
moderately.  Neuropsychiatric consultation showed mild 
stuttering, with a history that such stuttering was severe at 
age 8 and had become worse upon his father's death in January 
1961.  The physical examination indicated that he stuttered 
moderately.  In May 1963, the veteran indicated that he 
wanted help with a speech impediment, and in June 1963, he 
was seen at the mental health clinic for a speech defect.  

In May 1964, the veteran was referred to the neuropsychiatric 
clinic because of stuttering, which had been present since 
age 2.  The veteran stated that he found himself unable to 
perform his present duty as a cryptographer, and he requested 
aid for his speech problem or separation from service.  In 
June 1964, at the neuropsychiatric clinic, the veteran again 
stated that he wanted help with his speech impediment or 
wanted to be discharged from service.  It was recommended 
that he be administratively separated from service.  On 
examination for separation from service in July 1964, the 
veteran reported on his medical history form that he had 
stuttered all of his life.  The diagnosis on the physical 
examination was immaturity with symptomatic habit 
reaction-stuttering, chronic, severe, existing prior to 
service.  The service medical records are completely negative 
for any complaints, findings, or diagnoses of headaches.  

On a Department of Veterans Affairs (VA) examination in 
September 1971, the veteran reported that he had had about 35 
jobs during the past seven years, losing them because of his 
speech impediment.  He indicated that he had developed a 
hesitant, stuttering speech in service.  He had no other 
complaints.  Mental status examination indicated that he had 
no other symptoms, as he denied nervousness, depression, 
sleep disturbance, fatigue, marital conflict, or 
interpersonal conflicts.  He stated that his speech 
impediment had not improved since discharge from service.  
The examination indicated that he had a hesitancy and 
stutter-like speech pattern.  The diagnosis was neurosis, 
hysterical type, dysphonia.  There were no findings or 
diagnoses of a chronic headache disorder.  

In October 1993, the veteran reported that he was given a 
medical discharge in June 1961 from the Navy Reserve due to a 
severe speech impediment.  He reported that he then enlisted 
in the Army and was trained as a cryptographer, but began 
having anxiety attacks because of this job.  He stated that 
his speech deteriorated to the level that he could not 
perform his duties.  His wife reported that the veteran had 
had headaches about three times monthly for the last 20 
years.  She also reported that the veteran had a very slight 
speech impediment while in school prior to service, but that 
the speech impediment had increased in severity since being 
discharged from service.  

On a VA psychiatric examination in November 1993, the veteran 
reported that he stuttered as a child, but that the condition 
became worse when he was in the military.  He stated that he 
had been discharged from active duty because of the 
stuttering and anxiety.  He indicated that there had been 
much anxiety as the result of his job as a cryptographer, 
that he started drinking while he was in service, and that he 
continued to drink after service.  He stated that he went 
through about 200 jobs since discharge from service, and that 
he was not working currently because of his stuttering and an 
injury to the ankle.  

On mental status examination, he answered questions well and 
spontaneously.  His sensorium was clear, and his intellectual 
functioning was average.  Concentration, memory, and 
orientation were all intact.  The diagnoses included major 
depression, history of alcohol abuse, and stuttering.  The 
examiner indicated that although the veteran had childhood 
stuttering as a speech disorder, the anxiety in service 
increased its severity.  

On another VA examination in December 1993, the veteran 
indicated that he had constant ringing in his ears since his 
job as a cryptographer in service, and that he had headaches, 
which were caused by the constant ringing in his ears.  

On a VA examination in April 1997, the veteran reported that 
he had had problems with headaches, ringing in his ears, and 
stuttering since 1964.  He indicated that he had a dull 
aching headache all of the time, and that he had problems 
communicating due to his stuttering.  His medical records 
were reviewed.  Neurological examination was essentially 
normal.  There was significant stuttering with an explosive 
type of speech.  The veteran had an inability to say a word, 
and then would sort of blurt it out.  The diagnostic 
assessment included stuttering.  

The examiner stated that the stuttering seemingly did worsen 
in service, as he was discharged from service due to 
unintelligible speech.  The diagnostic assessment also 
included headaches, probably muscle tension headaches.  It 
was indicated that examination did not really detect any 
suggestion of increased intracranial pressure or evidence of 
daily migraine headaches.  The examiner expressed the opinion 
that, to a certain extent, the headaches may relate to the 
underlying depression.  It was felt that the underlying 
depression might worsen his stuttering or his headaches, or 
his other symptoms.  

On a special psychiatric examination, the veteran's medical 
history was reviewed.  The mental status examination showed 
that, initially, he was quite upset and anxious, and that he 
had a difficult time expressing himself.  However, as he 
calmed down, he was able to express his symptoms in a more 
understandable manner.  He was able to provide details of his 
experience in the military.  The diagnostic impression 
included PTSD, adjustment disorder with mixed emotional 
features, and stuttering, worse when anxious.  

In an addendum to the psychiatric examination in July 1997, 
the psychiatrist who examined him in April 1997 expressed the 
opinion that the veteran had not sustained a permanent 
increase in his speech impediment (stuttering) during 
service.  It was indicated that the veteran had ongoing 
problems with stuttering prior to military service, which 
could have been a developmental defect that was apparent 
whenever he was under much stress.  The examiner indicated 
that there had been no change in the intensity of severity of 
the stuttering while he was in service.  It was noted that 
the anxiety which precipitates the stuttering can be of 
greater severity in any working situation.  The magnitude of 
stuttering is directly proportional to the stresses presented 
to the veteran.  It was also indicated that the veteran had a 
maladjustment difficulty in relation to the stuttering, and 
that episodic depression and anxiety were part of the 
adjustment disorder, which, in turn, were affected by the 
veteran's responses to stress. 

On a VA special psychiatric examination in March 1999, the 
veteran's medical history was again reviewed.  The veteran 
reported becoming depressed and anxious while working as a 
cryptographer while in service.  He reported that anxiety, 
depression, and stuttering occurred after service, especially 
with his difficulty in maintaining employment.  He stated 
that he sometimes lost hope because of his employment 
difficulties.  The veteran stated that the stuttering was 
more pronounced when he was under stress.  He also stated 
that the stuttering was present prior to military service, 
and that it became worse in the past several years because of 
his increasing stress at work.  He stated that he did not 
socialize much because of his hearing loss and stuttering.  
He stated that his activities were mainly with his family, 
and that he had done quite well in his associations with his 
family, without any increase in his anxiety or depression.  

On mental status examination, he spoke with some stuttering, 
especially when he became anxious, with a lot of difficulty 
articulating and expressing himself.  He was clear and 
coherent, and had organized thought.  The examiner stated 
that the veteran needed to calm down in order to say what he 
wanted to say.  He was then able to answer questions 
coherently.  He was oriented, and his responses were logical, 
relevant, and showed good thought process.  The diagnoses 
included PTSD, adjustment disorder, with mixed emotional 
features of depression and anxiety, and stuttering, more 
pronounced when anxious.  It was noted that the extent of the 
veteran's emotional trauma was reflected by the progression 
and worsening of the veteran's hearing loss and stuttering.  

Another psychiatrist examined the veteran also.  On this 
examination, the veteran reported extreme anxiety, 
depression, and stuttering while working as a cryptographer 
in service.  On mental status examination, there was great 
difficulty communicating because of the stuttering and 
difficulty in communicating thought.  The veteran was 
agitated throughout the interview.  The examiner stated that, 
while the veteran entered service with stuttering, the 
stuttering had increased in severity during his military 
service.  

In a rating in March 1999, the veteran was granted service 
connection for PTSD, evaluated as 50 percent disabling.  

On a VA examination in October 1999, the veteran's medical 
history was again reviewed.  The veteran reported that he had 
been depressed for 20 years and had a continuous headache 
since he was in the cryptography room in service.  It was 
indicated that his stuttering seemed to increase when he was 
stressed out.  He noticed his stuttering while he was 
assigned to the cryptography room in service.  He had many 
jobs after service, as he did not get along with other people 
on the job and he became easily upset and angry for no 
reason.  He complained of headaches that affected his sleep 
and his activities.  He indicated that he was not getting any 
treatment for it, and that he took aspirin.  The examiner 
expressed the opinion that this was not helpful to control 
the headaches.  He reported that his depression was getting 
worse primarily because of his speech impediment and 
headaches.

On mental status examination, he appeared quite anxious.  
Mood was guarded and quite depressed.  He had a terrible time 
speaking because of his stuttering.  His responses were quite 
logical, and there appeared no indication of abnormal thought 
processes.  The diagnoses included PTSD, adjustment disorder 
with mixed emotional features of depression and anxiety, 
dysthymic disorder, generalized anxiety disorder, and 
stuttering, increased by ongoing anxiety.  The veteran's 
diagnoses also included headaches of unknown etiology.  

The examiner expressed the opinion that the veteran's anxiety 
disorder and dysthymic disorder were part of the PTSD and 
should not be rated separately.  It was noted that his 
stuttering had become worse.  The examiner expressed the 
opinion that there was no connection between the veteran's 
stuttering and the veteran's job in the cryptography room in 
service, although his job in the cryptography room did cause 
a lot of stress.  The examiner also expressed the opinion 
that there was no connection between the veteran's headaches 
currently and any headaches which the veteran had in service.  
The examiner indicated that the stuttering and headaches may 
increase the veteran's anxiety and depression.  

In a rating in December 1999, the regional office granted 
service connection for generalized anxiety disorder and 
dysthymic disorder as part of the veteran's PTSD, continuing 
the evaluation of 50 percent for this disorder.  

II.  Analysis

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 311, 337.  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  In addition, the U.S. 
Court of Appeals for Veterans Claims (the Court) in Allen v. 
Brown, 7 Vet. App. 439 (1995) has determined that service 
connection is in order when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition.  The Court indicated 
that the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  

The Board has determined that, in view of some of the medical 
opinions, the claims for service connection for headaches and 
a speech impediment (stuttering) are well grounded.  The 
present medical records contain at least some medical 
evidence or medical opinion showing a nexus between such 
disabilities and the veteran's service or service-connected 
disabilities.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the veteran served in the Navy Reserve between 
January 1960 and October 1961.  There is no claim by the 
veteran, and no evidence to support such claim, that the 
speech impediment (stuttering) or the headaches were incurred 
in or aggravated during any period of active duty for 
training during the Reserve duty.  It should be noted that 
service connection is limited to disability resulting from 
injury as the result of inactive duty for training.

In this case, the service medical records are completely 
negative for any complaints, findings, or diagnoses 
indicative of headaches.  The veteran did not complain of 
headaches, and headaches were not found or diagnosed, on the 
VA examination in 1971.  Headaches were first manifested many 
years after discharge from service.  While the veteran has 
stated that the headaches were present in service, in fact, 
there are no contemporaneous medical records showing the 
presence of such headaches during service.  Also, there are 
no statements from fellow soldiers or disinterested persons 
indicating the presence of headaches in service, or shortly 
after discharge from service.  

The veteran has also stated that his headaches are due to his 
experiences serving as a cryptographer in service.  However, 
he is not competent to render a diagnosis, or to offer a 
medical opinion attributing a disability to service, as this 
requires medical expertise.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  
The present evidence does not establish that the headaches 
were incurred directly in service.  There is no showing that 
such headaches were manifested in service, or appeared as a 
chronic disability in service or shortly after service.  See 
38 C.F.R. § 3.303.

The VA examination in April 1997 showed that the veteran 
probably had muscle tension headaches.  The examiner detected 
no suggestion of increased intracranial pressure or evidence 
of migraine headaches.  The examiner did express the opinion 
that, to a certain extent, the headaches may relate to the 
underlying depression for which the veteran has been granted 
service connection.  However, there is no medical opinion 
stating that the veteran's psychiatric condition caused the 
headaches.  In fact, the VA examiner in October 1999 
expressed the opinion that there was no connection between 
the veteran's current headache disorder and the veteran's 
service or his job in the cryptography room.  In addition, 
this examiner expressed the opinion that the veteran's 
anxiety and depression were increased as the result of the 
veteran's stuttering and headaches.  

In essence, while there may be some interrelationship between 
the veteran's headaches and his service-connected PTSD, 
depression, and anxiety, the medical opinions in 1997 and 
1999 fail to demonstrate medically that the headaches are 
proximately due to or the result of the service-connected 
disability, or are aggravated by the service-connected 
disability.  Without a medical opinion showing a causal 
connection between the veteran's service-connected disability 
and the headaches, service connection cannot be granted by 
way of the provisions of 38 C.F.R. § 3.310.  In addition, the 
examiner expressed the opinion in 1999 that the headaches and 
stuttering are actually increasing the severity of the 
veteran's service-connected disability, not the other way 
around.  Without a medical opinion showing that the veteran's 
service-connected disability is aggravating the headaches, 
the veteran does not meet the criteria for service connection 
for headaches by way of the reasoning of Allen v. Brown, 
supra.  

In regard to the claim for service connection for a speech 
impediment (stuttering), there is clear and unmistakable 
evidence that the veteran had such speech impediment from 
early childhood.  The veteran mentioned that he stuttered on 
the report of medical history for enlistment in the Navy 
Reserve in 1960, and again noted that he had such problem 
when he was a student on the report of medical history in 
July 1961.  It is further worth noting that he indicated in 
July 1961 that he was unable to hold a job because of his 
speech impediment.  The examination in July 1961 noted that 
he had a severe speech impediment, with conversation and 
speech being unintelligible.  Again, on an enlistment 
examination for the Army in November 1961 the veteran 
reported severe stuttering as a child, and severe stuttering, 
again, after his father's death in January 1961.  There is 
clearly and unmistakably significant evidence that stuttering 
existed prior to the veteran's beginning active duty service 
in April 1962.  

The remaining question concerns whether the veteran's 
stuttering was aggravated in service.  The service medical 
records show that the November 1961 enlistment examination 
for active duty indicated that the veteran had moderate 
stuttering.  However, it was noted that he had had severe 
stuttering at different times during his life previously.  
During service, he requested help for his speech impediment 
in 1963, and again in May and June 1964.  It was noted that 
he was unable to perform his job in cryptography.  He also 
stated that he either wanted help or discharge from service.  
The diagnosis was immaturity with symptomatic habit reaction, 
stuttering, severe, and he was released from service.  The VA 
examination in 1971 also showed that the veteran had a 
problem with stuttering and noted that the veteran had lost 
many jobs because of his speech impediment.  

The VA examiner in 1993 expressed the opinion that the 
veteran's stuttering had worsened in service.  However, this 
opinion appeared to have been based on a history provided by 
the veteran, without a review of the medical evidence present 
in the claims file.  This examination and opinion can not be 
fully accepted in view of the lack of adequate examination 
and review of the record. See. Allday v. Brown, 7 Vet.App. 
517, 526 (1995).  Further examination was, therefore 
conducted.  In fact, while the VA examiner in April 1997 
indicated that the veteran's stuttering seemingly did worsen 
in service, an addendum to such opinion in July 1997 showed 
that this examiner stated that there was no permanent 
increase in the speech impediment while in service.  The 
examiner went on to explain that the veteran's stuttering 
would increase temporarily when he has increased anxiety, but 
that the essential level of stuttering remained constant and 
the same.  

In essence, there is clear evidence that the veteran had 
extreme problems with stuttering as a child, on certain jobs 
before service, and when experiencing stress, as the death of 
his father in 1961.  All this occurred prior to service.  The 
stuttering then lessened when the stress decreased.  This 
pattern may have been repeated in service, and after service.  
Only moderate stuttering was noted on examination in November 
1961.  The veteran then had some increased anxiety in 
service, and the stuttering increased.  However, the 
examinations after discharge from service show that when the 
veteran is calmer, his stuttering decreases.  After service, 
the stuttering is shown to be more moderate and less 
disabling in a more tranquil situation, for example, when the 
veteran is with his family, or has less stress (including 
some VA examinations).  The stuttering increased when the 
veteran had more stress, for example, in his employment, or 
on certain VA examinations.  As expressed by the VA examiner 
in 1997, there was no permanent increase in the level of 
severity of the stuttering condition while in service.   This 
phenomenon or pattern does not constitute aggravation for the 
purposes of entitlement to VA compensation benefits.  The 
flare-up or temporary exacerbation of a symptom does not 
represent or constitute aggravation of a disability.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Finally, there is no medical opinion stating that the 
veteran's service connected psychiatric condition caused the 
speech impediment (stuttering).  In addition, the present 
medical evidence simply fails to establish that the veteran's 
service-connected disability has aggravated the speech 
impediment on a permanent basis.  As previously indicated, 
when the veteran becomes more anxious, his stuttering 
increases, but the severity of such stuttering decreases with 
the lessening of tension.  There is no permanent increase in 
the stuttering.  In addition, the VA examiner in 1999 
expressed the opinion that the evidence shows that the 
veteran's stuttering and headaches, nonservice-connected 
disabilities, increased the veteran's anxiety and depression, 
as opposed to the reverse.  In any event, the criteria for 
service connection for a speech impediment (stuttering) under 
the provisions of Allen v. Brown, supra, have not been met.  



ORDER

Entitlement to service connection for a speech impediment 
(stuttering) and for headaches is not established.  The 
benefit sought on appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

